internal_revenue_service number release date index number ------------------- --------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc psi plr-128553-09 date november --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ legend trustors original trust trust trust d trust e trust f trust g trustee successor trustee a b c d e f g h i j k l m court court settlement agreement --------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- --------------------------- -------- --------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- ---------------------------- -------------- ----------------------------- ---------------------------- ------------------------------ --------------------------- ---------------------- -------------------------- ------------------------ ----------------------------- ----------------------------- --------------------- ---------------------- ------------------------------ ------------------------- ----------------------------------------------------------- ------------------------------------------------------ -------------------------------------------------------------- plr-128553-09 state date date year year state statute state statute ------------ --------------------------- ---------------- ------- ------- ----------------------------------------- ---------------------------------------------- dear ------------------- this letter responds to your submission dated date requesting rulings on the income gift and generation-skipping_transfer_tax consequences of the proposed division of a_trust the facts submitted and the representations made are as follows on date in year which is prior to date trustors created an irrevocable_trust original trust for the benefit of the issue of a b and c ie their grandchildren and grandchildren’s issue a b and c are trustors’ children and are each referred to as the primary descendant on date pursuant to a settlement agreement court ordered original trust severed into three separate and equal trusts a_trust for the benefit of the issue of a a_trust for the benefit of the issue of b and a_trust for the benefit of the issue of c the trust created for the benefit of the issue of a_trust is the subject of this ruling date is prior to date trustee is the corporate trustee and currently the sole trustee of trust trust’s terms are identical to the terms of original trust except that where original trust refers to the issue of primary descendant each reference means solely the issue of a and the lineal_descendants of such issue the trustee of original trust received a ruling from the internal_revenue_service service concluding that the date division would not cause original trust or trust to lose its status as exempt from the generation-skipping_transfer_tax and that distributions from either trust would not be subject_to the generation-skipping_transfer_tax a has four children d e f and g and six grandchildren h i j k l and m trustors are deceased a is alive the pertinent terms of original trust and trust are as follows section ii requires the trustee to distribute trust income at least annually to the issue of the primary descendant provided however the trustee may accumulate trust income if it determines it is in the best interests of the beneficiaries after giving full consideration plr-128553-09 to the capital_gain throwback_rules contained in sec_669 of the internal_revenue_code as then in effect after the death of the primary descendant and all of his or her lineal_descendants the trustee must distribute income to trustors’ lineal_descendants in such proportions as determined by trustee in its sole discretion the trustee also has discretion to distribute principal to the primary decedent’s issue and upon the death of the primary descendant’s issue to the lineal_descendants of trustors pursuant to section iii trust unless terminated sooner will terminate immediately prior to the expiration of twenty-one years from and after the death of the last survivor of trustors and the issue of trustors’ parents living on date upon termination the trustee shall distribute the principal in equal proportions outright and free of trust to the persons then entitled to receive the net_income thereof or if no such persons exist then to trustor’s heirs section vi subsection b provides that trust is irrevocable and prohibits any portion of the trust principal or income to revert to trustors or trustors’ estates section vii subsection i provides that the corporate trustee may be removed by a majority vote of the individual trustees and the corporate trustee may resign by serving notice to a majority of the individual trustees if the corporate trustee ceases to be a trustee a successor corporate trustee must be named section vii subsection g states that trust is a contract under state law the assets of trust consist of cash marketable_securities a limited_partnership_interest and real_property when trust was created upon the division of original trust d e f and g requested trustee create four separate sub-accounts for each of the siblings and their respective descendants so that the assets other than the real_property could be separately managed accordingly since year except for the management of the real_property interests held by trust trustee has kept separate sub-accounts for each family line since trust’s inception in year a dispute arose among d e f and g regarding the administration of trust trustee petitioned court for instructions on whether state law authorizes trustee to divide trust to create a separate share for e and her lineal_descendants d f and g filed a complaint with court seeking to remove trustee as trustee of trust to end the litigation the parties entered into settlement agreement under the terms of settlement agreement trust will be divided into four separate trusts trust d a_trust for the benefit of d and her lineal_descendants trust e a_trust for the benefit of e and her lineal_descendants trust f a_trust for the benefit of f and her lineal_descendants and trust g a_trust for the benefit of g and his lineal_descendants collectively the separate trusts each separate trust has identical terms as trust except that where trust refers to the issue of the primary descendant and such issue’s lineal plr-128553-09 descendants as beneficiaries such reference shall mean solely the particular family line for whom the separate trust is established each trust will receive a non-pro rata equal share of trust assets consisting of the assets held in that family member’s sub-account and one-fourth of all other assets except real_property not held in a sub-account trustee will partition the real_property pursuant to the parties’ agreement trust e will receive a fee simple interest that has an estimated value equal to one-fourth of the value of all of the real_property owned by trust and trusts d f and g will hold three-fourths of the value of all of the real_property owned by trust as tenants-in-common any outstanding line of credit from trustee’s institution will be satisfied by trust prior to the division any other debts of trust will be apportioned amongst separate trusts equally settlement agreement will be approved upon receipt of a favorable ruling from the service and the filing of an amended petition in court trustee will continue as trustee of trust e and successor trustee will serve as the corporate trustee and sole trustee of trusts d f and g state statute authorizes a trustee of a state trust to combine or divide a_trust provided that the trustee gives notice to the qualified beneficiaries and if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust under state statute when distributing trust property or terminating or dividing a_trust a trustee has a power to make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation trustee represents that no additions have been made to the corpus of original trust or trust after date trustee successor trustee and the beneficiaries of trust d e f g h i j k l and m request the following rulings the proposed modification and division of trust into separate trusts constituting four separate and equal shares of trust the non-pro rata transfer of assets from trust to each such separate trust and the change_of trustees with respect to any such separate trust will not constitute an addition to or a modification of trust or any of the four separate trusts that would cause trust or any separate trust to lose wholly or partially its exempt status under sec_2601 and will not subject distributions from trust or any of the separate trusts to the generation-skipping_transfer_tax furthermore each separate trust will constitute a separate trust for purposes of determining the application of any generation-skipping_transfer_tax subsequent to the division of trust plr-128553-09 the proposed non-pro rata distribution of the assets of trust to the four separate trusts on an equal basis will not result in the realization of gain_or_loss to trust or to any separate trust or any beneficiary thereof under sec_61 or sec_1001 the proposed division of trust and non-pro rata distributions of assets to such separate trusts will not result in a transfer subject_to gift_tax under sec_2501 by trust or any of trust’s beneficiaries the basis of each asset received by each separate trust from trust will be the same as the basis which that asset maintained when held by the trust pursuant to sec_1015 the holding_period for each asset received by each separate trust from trust will include the same holding_period for that asset as held by trust according to sec_1223 each of the four separate trusts will constitute a separate trust for purposes of sec_643 ruling sec_2601 of the internal_revenue_code code imposes a tax on every generation- skipping transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 under sec_26_2601-1 a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the plr-128553-09 person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust see sec_26 b i e example in this case original trust was irrevocable on date the service ruled that the division of original trust did not cause original trust or trust or distributions from either to be subject_to gst tax it has been represented that there have been no additions made to either original trust or trust after date in the instant case trustee has authority under state law to divide trust into separate trusts trustee has discretion to make non-pro rata distributions to the beneficiaries and trust provides for the resignation of trustees and appointment of successor trustees to end litigation the parties executed settlement agreement in which trust will be divided into separate trusts trusts d e f and g and assets will be allocated equally in a non-pro rata fashion to each separate trust further successor trustee will serve as trustee of trusts d f and g the division of trust into separate trusts will not shift a beneficial_interest in the separate trusts to any beneficiary who occupies a lower generation as defined in sec_2651 than the person who held the beneficial_interest prior to the division it will also not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond the life of any issue of trustors in being at the date of creation of original trust plus a period of years accordingly based on the facts submitted and representations made we rule that the proposed modification and division of trust into separate trusts and the non-pro rata transfer of assets from trust to each such separate trust will not constitute an addition to or a modification of trust or any of the four separate trusts that would cause trust or any separate trust to lose wholly or partially its exempt status under sec_2601 and will not subject distributions from trust or any of the separate trusts to the gst tax the change_of corporate trustee for trusts d f and g is administrative in nature and is not considered to shift a beneficial_interest in trust accordingly based upon the facts submitted and the representations made we rule that the change_of corporate trustee will not constitute an addition to or a modification of trust or any of the separate trusts that would cause trust or any separate trust to lose wholly or partially its exempt status under sec_2601 and will not subject distributions from trust or any of the separate trusts to the gst tax furthermore based on the facts provided and the representations made we rule that plr-128553-09 the four separate trusts will constitute a separate trust for the purposes of determining the application of any gst tax subsequent to the division of trust ruling sec_61 defines gross_income as all income from whatever source derived under sec_61 gross_income includes g ains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained under sec_1_1001-1 the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially either in_kind or in extent if i an applicable_state_statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or the governing instrument in the present case trust will be severed into four separate trusts on a non-pro rata basis the operating provisions of the separate trusts are the same as those of trust the proposed severance of trust is authorized under state law original trust and trust contain no provision contrary to the state law therefore the proposed severance is consistent with the criterion set forth in sec_1_1001-1 for an exchange of property for property not materially different in_kind or in extent under state law in terminating or dividing a_trust a trustee may make non-pro rata distributions in addition under the terms of original trust and trust the trustees are authorized to distribute trust principal or income on a non-pro rata basis the proposed non-pro rata severance of trust is authorized both under state law and under the terms of the trust accordingly the non-pro rata funding of separate trusts is consistent with the criterion set forth in sec_1_1001-1 for an exchange of property for property not materially different in_kind or in extent the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially in_kind or in extent if the severance plr-128553-09 satisfies the criteria set forth in sec_1_1001-1 the proposed severance of trust satisfies those criteria accordingly based on the facts provided and the representations made we rule that the severance does not constitute an exchange of property for other_property differing materially in_kind or in extent under sec_61 and sec_1001 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift based on the facts submitted and the representations made the beneficial interests of the trust beneficiaries will not change as a result of the division of trust as described above accordingly based upon the facts provided and the representations made we rule that the division of trust into separate trusts will not cause trust or any beneficiary of trust to have made a taxable gift_for federal gift_tax purposes under sec_2501 ruling sec_1015 states that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 plr-128553-09 in this case neither sec_1001 nor sec_61 applies to the proposed transaction thus based upon the facts provided and the representations made we rule that the basis of each asset received by each separate trust will be the same as the basis of the assets in trust ruling under sec_1223 the taxpayer's holding_period for property however it is acquired includes the period for which the property was held by any other person if for the purpose of determining gain_or_loss from a sale_or_exchange the property has the same basis in whole or in part in his hands as it would have in the hands of the other person under sec_1015 the basis in each asset is the same in the hands of each separate trust as it is in the hands of trust accordingly based upon the facts provided and the representations made we rule that under sec_1223 the holding_period for each asset received by each separate trust from trust will include the period that the asset was held by trust ruling sec_643 provides that under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and the principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 of the code section b of the tax_reform_act_of_1986 provides that in the case of a_trust which was irrevocable on date sec_643 shall apply only to that portion of the trust which is attributable to a contribution to corpus after date sec_643 provides that in the case of any distribution_of_property other than cash to which an election under sec_643 applies i sec_643 does not apply ii gain_or_loss is recognized by the trust in the same manner as if such property has been sold to the distributee at its fair_market_value and iii the amount taken into account under sec_661 and sec_662 shall be the fair_market_value of such property sec_643 provides that an election under sec_643 applies to all distributions made by the trust during a taxable_year and is made on the return of the trust for such taxable_year sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and plr-128553-09 any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently based on the facts and representations submitted we conclude that as long as the four resulting trusts created by the division of trust are each separately managed and administered they will be treated as separate trusts for federal_income_tax purposes based solely on the facts submitted and the representations made we conclude that the division will not be viewed as a distribution or termination under sec_661 nor as a distribution for purposes of sec_1_661_a_-2 and therefore will not result in the realization by trust or separate trusts or by any beneficiary of trust or separate trusts of any income gain_or_loss furthermore we conclude that trust’s distribution of assets to four separate trusts occurring as part of the proposed division will not cause trust or its beneficiaries to realize gain_or_loss provided that trust does not make an election under sec_643 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material plr-128553-09 submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes
